Citation Nr: 0607008	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-41 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chondromalacia of the knees.

2.  Entitlement to service connection for a bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from November 1975 to March 
1976.

By rating decision in November 1976, entitlement to service 
connection for chondromalacia of the knees was denied.  The 
veteran received written notice of this denial by letter that 
same month.  The veteran failed to file a timely appeal 
following receipt of the notice of denial; therefore, the 
November 1976 rating decision is final.

This appeal arises from a February 2004 rating decision of 
the St. Louis, Missouri Regional Office (RO).

The veteran indicated in his November 2004 substantive appeal 
that he wanted to pursue a claim for non-service connected 
pension benefits; therefore, this issue is referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The issue of entitlement to service connection for 
chondromalacia of the knees was denied by rating decision in 
November 1976.

3.  The appellant received written notice of this denial by 
letter in November 1976; however, he did not file a timely 
appeal therefrom and that decision is final.

4.  The additional evidence submitted in connection with the 
claim to reopen is not sufficient to raise a reasonable 
possibility of substantiating the veteran's claim.

5.  The veteran does not currently suffer from a bilateral 
leg disability.


CONCLUSIONS OF LAW

1.  Evidence received since the November 1976 rating decision 
that denied entitlement to service connection for 
chondromalacia of the knees is not new and material, and the 
veteran's claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2005).

2.  Service connection for a bilateral leg disability is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in November 2003 prior to the initial unfavorable AOJ 
decision in February 2004.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in November 2003 as well as a 
statement of the case in November 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  VA informed the veteran in a November 2003 letter 
that it was unable to obtain Pallomer Hospital records from 
1985-1986 (these records were destroyed after 10 years by the 
hospital).  This is the only post service private treatment 
record identified by the veteran and, thus, all available 
private treatment records have been obtained.  Although the 
veteran has referred to a service comrade who has knowledge 
of his inservice injuries, despite being accorded numerous 
opportunities to provide necessary information to facilitate 
development, the veteran has failed to adequately identify 
this individual.  In view of these facts, there is no basis 
within the record to further develop the evidence and, 
accordingly, the Board finds that the evidentiary development 
is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  The Board finds that the evidence 
currently of record is adequate to fully and fairly evaluate 
the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination or obtaining a medical 
opinion.  As a result, the Board finds that the RO has 
satisfied the duty-to-assist obligations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


EVIDENCE

On the veteran's October 1975 enlistment physical 
examination, the lower extremities were normal.  In December 
1975, the veteran complained of pain and stiffness after 
having been kicked in his left leg; he also reported knee 
pain.  On examination, there was left leg and knee pain.  The 
assessment was a muscle strain of the left leg and he was 
told not to run or participate in basic training for five 
days.

Chondromalacia, greater on the right than the left, was 
assessed in January 1976 after the veteran complained of 
water on the left knee.  His medical records from later that 
month note a pre-service motorcycle accident.  In February 
1976, an orthopedic consultation report included a complaint 
of the knee giving out.  X-rays were normal.  The impression 
was a stress fracture of the left medial tibial plateau.  

CHONDROMALACIA OF THE KNEES

By rating decision issued in November 1976, the veteran's 
claim for service connection of a bilateral knee disability 
was denied as it was determined that chondromalacia 
preexisted service and that this disability had not been 
aggravated by his relatively short period of active duty.  
The veteran received written notice in November 1976 with 
regard to the denial of the claim of service connection for 
chondromalacia of the knees.  He failed to take any action 
with respect to the November 1976 denial; thus, this decision 
is final and is not subject to revision on the same factual 
basis.  In order to reopen the claim of service connection 
for chondromalacia of the knees, the veteran must present or 
secure new and material evidence with respect to the November 
1976 claim that has been disallowed.  38 C.F.R. §§ 3.104, 
20.302 (2005). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  

For application to reopen received after August 29, 2001, as 
was the application to reopen the previously denied claim in 
this case, section 3.156(a) provides as follows: A claimant 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence received since the November 1976 rating decision 
includes the following.

The veteran has stated that he was treated for his knee and 
leg disorders at the Pallomer Hospital in 1985 and 1986.  
However, VA contacted the hospital in November 2003 and was 
told that the hospital destroys its records after ten years 
and has no current records for the veteran.  

An October 2003 VA treatment note indicates that the veteran 
reported to a VA doctor that his knees no longer had any 
cartilage.  He did not, however, complain of current knee 
problems.

VA medical records from October and November 2003 have been 
added to the veteran's file since the Board's November 1976 
rating decision.  These reports do not contain complaints of 
or report treatment for knee or leg problems.  

The veteran has not submitted any evidence that rises to the 
level of new and material.  The Court has clearly enunciated 
the principle that lay testimony is not competent to prove a 
matter requiring medical expertise (either medical etiology 
or medical diagnosis).  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran's statements are neither new nor 
material.  In short, the evidence submitted since the last 
rating denial is not material to the claim to reopen as it 
does not relate to an unestablished fact necessary to 
substantiate the claim; that is, the additional evidence does 
not demonstrate that chondromalacia was incurred in or 
aggravated during service.  Thus, the additional evidence, 
primarily in the form of contentions offered by the veteran, 
does not raise a reasonable possibility of substantiating 
this claim.  Accordingly, as new and material evidence has 
not been submitted, the claim to reopen is denied.


BILATERAL LEG DISABILITY

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  For the purposes of 
§ 1131, the Court has adopted the statutory definition in 38 
U.S.C.A. § 1701(1) to define the term "disability" as a 
disease, injury, or physical or mental defect.  See Leopoldo 
v. Brown, 4 Vet. App. 216, 219 (1993).  Proof of a direct 
service connection requires the veteran to submit medical 
evidence of (1) a current disability, (2) an injury or 
disease incurred during service, and (3) a nexus between the 
disability and the disease or injury.  In some circumstances, 
lay testimony can satisfactorily establish the second 
condition.  See Pond v. West, 12 Vet. App. 341, 346 (1999); 
see also Rose v. West, 11 Vet. App. 169, 171 (1998).  

The veteran's service medical records (SMRs) show treatment 
for knee and leg complaints.  SMRs are unclear as to the 
extent of the veteran's in-service leg injury.  Specifically, 
service records document treatment for a left leg injury, 
noting a medical impression of stress fracture but with x-
rays negative for this diagnosis.  In over a quarter of a 
century since discharge, however, there is no evidence of 
complaints or treatment for any leg disability.  This lengthy 
period without evidence of treatment weighs against a claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Neither in service nor since has the veteran been diagnosed 
with a chronic leg disability.  This suggests that any leg 
injury suffered in service was acute.  There is simply no 
supporting competent evidence to show a current disability or 
a continuity of pertinent symptomatology.  Assuming for the 
sake of the veteran's argument that he incurred a leg 
disability in service, the Board is nevertheless unable to 
find that the veteran currently suffers from any leg 
disability.  In other words, even assuming that the veteran 
suffered a stress fracture in service, the preponderance of 
the evidence is against a finding that it is related to any 
current leg disability.  Because the absence of a present 
disability precludes the veteran from receiving service-
connected compensation, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 224 (1992) 
(discussing 38 U.S.C. § 1131).  


ORDER

As new and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for 
chondromalacia of the knees, the veteran's claim is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


